Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) cigarette whistles or noisemakers or novelties in part of bamboo similar to those the subject of Abstract 39509 at 45 percent under paragraph 409; (2) trumpets and tube horns in chief value of metal at 45 percent under paragraph 397, Abstract 40185 followed; (3) squawker balloons similar to those the subject of Abstract 40493 at 45 percent under paragraph 409; and (4) harmonicas at 40 percent under paragraph 1541, Abstract 40586 followed.